Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are pending.
Claim Objections
Claim 17 objected to because of the following informalities:  It is suggested to change the “to” on line 9 to “from”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3, 17, 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claim recites “transmitting, by the first wireless communication device to the second wireless communication device, the first communication signal; the method further comprises: switching, by the first wireless communication device, from the first link direction to the second link direction after receiving the first communication signal;” which is indefinite as it is unclear how the first device relates to the first signal; for instance the claim states the first device transmitting the first signal, but then in the next step appears to recite the first device instead receiving the first signal.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 3, 15, 16, 17, 26, 27, 28 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koorapaty et al. (US 2019/0159253).
For claim 1, Koorapaty teaches: A method of wireless communication, comprising:
communicating, by a first wireless communication device with a second wireless communication device, a configuration for determining whether to perform a listen-before-talk (LBT) after a link direction switch (see at least Abstract, 0045, a network node (first device) may communicate/configure LBT type to a UE (second device) for use in uplink transmission, thus indicating whether a given LBT type should be performed (also see 0120, no-LBT may be signaled).  0051, uplink data may be sent after downlink burst transmission comprising different link direction.  Fig. 13-14, network node and UE comprise processor/memory);
communicating, by the first wireless communication device with the second wireless communication device, a first communication signal in a first link direction during a channel occupancy time (COT) period of the first wireless communication device or the second wireless communication device (see at least 0051, 0031 and fig. 8, a downlink (first direction) signal may be transmitted in given subframes e.g. n-4 to n-1 of the occupancy time (also see 0112)); and
communicating, by the first wireless communication device with the second wireless communication device, a second communication signal in a second link direction different from the first link direction during the COT period based on the configuration (see at least 0051, 0031 and fig. 8, an uplink (second direction) signal may be transmitted in given subframes e.g. n to n+3 of the occupancy time, thus direction is switched from DL to UL; the UE may perform LBT accordingly for uplink transmissions).
For claim 2, Koorapaty teaches claim 1, Koorapaty further teaches: further comprising: performing, by the first wireless communication device, a category 4 LBT to reserve the COT period (see at least 0051 and 0112, eNB (network node) may perform category 4 LBT for the occupancy time).
For claim 3, Koorapaty teaches claim 2, Koorapaty further teaches: wherein: the communicating the first communication signal includes: transmitting, by the first wireless communication device to the second wireless communication device, the first communication signal (see at least 0031 and fig. 8, a downlink (first direction) signal may be transmitted from the network node to UE); the method further comprises: switching, by the first wireless communication device, from the first link direction to the second link direction after receiving the first communication signal (see at least 0031 and fig. 8, transmissions may switch from downlink to uplink during occupancy time, thus the network node and UE devices may switch between transmitting and receiving functionality); and the communicating the second communication signal includes: receiving, by the first wireless communication device from the second wireless communication device, the second communication signal after the switching (see at least 0031 and fig. 8, an uplink (second direction) signal may be transmitted from the UE to network node).
Claim 15 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 16 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 17 recites an apparatus substantially similar to the method of claim 3 and is rejected under similar reasoning.
Claim 26 recites a non-transitory computer-readable medium substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 27 recites a non-transitory computer-readable medium substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 28 recites a non-transitory computer-readable medium substantially similar to the method of claim 3 and is rejected under similar reasoning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 4, 5, 18, 19, 29 rejected under 35 U.S.C. 103 as being unpatentable over Koorapaty et al. (US 2019/0159253) in view of Yang et al. (US 2017/0238342).
For claim 4, Koorapaty teaches claim 1, but not explicitly: wherein: the communicating the first communication signal includes: receiving, by the first wireless communication device from the second wireless communication device, the first communication signal; the method further comprises: switching, by the first wireless communication device, from the first link direction to the second link direction after receiving the first communication signal; and the communicating the second communication signal includes: transmitting, by the first wireless communication device to the second wireless communication device, the second communication signal after the switching.  Yang from an analogous art teaches channel occupancy time may be initiated with either uplink or downlink (see at least 0033, MCOT transmission may be initiated by either DL or UL transmission, thus may be UL followed by DL or vice versa).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date (Yang 0033).
For claim 5 Koorapaty, Yang teach claim 4, Koorapaty further teaches: wherein: the configuration indicates a no LBT mode; and the communicating the second communication signal includes: transmitting, by the first wireless communication device to the second wireless communication device, the second communication signal without performing an LBT (see at least 0120, no-LBT may be signaled so the UE is allowed to transmit UL without performing LBT).
Claim 18 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.
Claim 19 recites an apparatus substantially similar to the method of claim 5 and is rejected under similar reasoning.
Claim 29 recites a non-transitory computer-readable medium substantially similar to the method of claim 4 and is rejected under similar reasoning.

Claim 6, 12, 20, 23, 30 rejected under 35 U.S.C. 103 as being unpatentable over Koorapaty et al. (US 2019/0159253) in view of Yang et al. (US 2017/0238342) in view of Mukherjee et al. (US 2018/0191547).
For claim 6, Koorapaty, Yang teaches claim 4, but not explicitly: wherein: the configuration indicates a link switch duration threshold; and the communicating the second communication signal includes: performing an LBT before transmitting the second communication signal in response to a determination that a time period associated with the switching exceeds the link switch duration threshold; or transmitting the second communication signal without performing an LBT in response to a determination that the time period associated with the switching does not exceed the link switch duration threshold.  Mukherjee from an analogous art teaches a duration threshold may be indicated for which no LBT is used if within the duration (see at least 0131, eNB may signal a no LBT option in case of transmissions with a gap within 16 microseconds of a transition (switch) between DL and UL, thus an uplink transmission may be performed without LBT if the switching is less than a 16 microsecond threshold).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Mukherjee to the system of claim 4, so a no-LBT configuration may be signaled to the UE indicating a switch threshold e.g. 16 microseconds, with the UE not performing LBT for UL if the transmission switching time is less than the threshold and vice versa, as suggested by Mukherjee.  The motivation would have been to enhance channel occupancy transmission by using no-LBT option for special transmission with a small gap (Koorapaty 0035, Mukherjee 0169-0170).
For claim 12, Koorapaty, Yang teaches claim 4, but not explicitly: wherein: the configuration indicates a no LBT mode for a first data type; and the communicating the second communication signal includes: performing an LBT before transmitting the second communication signal in response to a determination that the second communication signal includes data of a second data type different from the first data type; or transmitting the second communication signal without performing an LBT in response to a determination that the second communication signal includes data of the first data type.  Mukherjee from an analogous art teaches a special transmission may be indicated for which no LBT is used if it is that transmission type (see at least 0131, eNB may signal a no LBT option for special transmissions containing HARQ feedback, thus an uplink transmission may be performed without LBT in case of this special feedback data transmission).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Mukherjee (Koorapaty 0035, Mukherjee 0169-0170).
Claim 20 recites an apparatus substantially similar to the method of claim 6 and is rejected under similar reasoning.
Claim 23 recites an apparatus substantially similar to the method of claim 12 and is rejected under similar reasoning.
For claim 30, Koorapaty, Yang teaches claim 29, but not explicitly: wherein the configuration indicates at least one of a link switch duration threshold, a transmission duration threshold, a link switch count threshold, or a data type for determining a LBT mode for transmitting the second communication signal.  Mukherjee from an analogous art teaches a switch duration threshold may be indicated for which no LBT is used if within the duration (see at least 0131, eNB may signal a no LBT option in case of transmissions with a gap within 16 microseconds of a transition (switch) between DL and UL, thus an uplink transmission may be performed without LBT if the switching is less than a 16 microsecond threshold).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Mukherjee to the system of claim 29, so a no-LBT configuration may be signaled to the UE indicating a switch threshold e.g. 16 microseconds, with the UE not performing LBT for UL if the transmission switching time is less than the threshold and vice versa, as suggested by Mukherjee.  The motivation would have been to enhance channel occupancy transmission by using no-LBT option for special transmission with a small gap (Koorapaty 0035, Mukherjee 0169-0170).

Claim 7, 21 rejected under 35 U.S.C. 103 as being unpatentable over Koorapaty et al. (US 2019/0159253) in view of Yang et al. (US 2017/0238342) in view of Cheng et al. (US 2016/0278078).
For claim 7, Koorapaty, Yang teaches claim 4, Koorapaty further teaches indicating a MCOT to the UE (see at least 0112, MCOT may be signaled to the UE), but not explicitly: wherein: the configuration indicates a transmission duration threshold; and the communicating the second communication signal includes: performing an LBT before transmitting the second communication signal in response to a determination that at least one of a transmission duration of the second communication signal or a transmission duration of the first communication signal exceeds the transmission duration threshold; or transmitting the second communication signal without performing an LBT in response to a determination that the at least one of the transmission duration of the second communication signal or the transmission duration of the first communication signal does not exceed the transmission duration threshold.  Cheng from an analogous art teaches transmission may be performed without LBT if within the occupancy time (see at least 0076, transmissions by a radio node without performing a CCA may not exceed the maximum channel occupancy time).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Cheng to the system of claim 4, so the MCOT (signaled to the UE as suggested by Koorapaty) is used to determine whether to perform LBT, with LBT performed if the transmission exceeds the MCOT threshold, as suggested by Cheng.  The motivation would have been to enhance channel occupancy transmission by determining whether a LBT is necessary based on exceeding an existing MCOT (Cheng 0076).
Claim 21 recites an apparatus substantially similar to the method of claim 7 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 8, 9, 10, 11, 13, 14, 22, 24, 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 8 the prior art fails to teach/suggest: the configuration indicates a transmission duration threshold; the method further comprises: transmitting, by the first wireless communication device to the second wireless communication device, one or more third communication signals in the second link direction during the COT period before transmitting the second communication signal; and the communicating the second communication signal includes: performing an LBT before transmitting the second communication signal in response to a determination that a transmission duration of the one or more third communication signals exceeds the transmission duration threshold; or transmitting the second communication signal without performing an LBT in response to a determination that the transmission duration of the one or more third communication signals does not exceed the transmission duration threshold.  The closest prior art Cheng et al. (US 2016/0278078) discloses performing LBT based on whether a signal exceeds a MCOT period (0076), but not steps of performing an LBT before transmitting the second communication signal in response to a determination that a transmission duration of the one or more third communication signals exceeds the transmission duration threshold; or transmitting the second communication signal without performing an LBT in response to a determination that the transmission duration of the one or more third communication signals does not exceed the transmission duration threshold.
For claim 10, 22 the prior art fails to teach/suggest: wherein: the configuration indicates a link switch count threshold; and the communicating the second communication signal includes: performing a first LBT before transmitting the second communication signal in response to a determination that a number of link switches between the first link direction and the second link direction in the COT period before the second communication signal exceeds the link switch count threshold; or transmitting the second communication signal without performing an LBT in response to a determination that the number of link switches does not exceed the link switch count threshold.  The closest prior art Cheng et al. (US 2016/0278078) discloses performing LBT based on whether a signal exceeds a MCOT period (0076), but not steps of performing a first LBT before transmitting the second communication signal in response to a determination that a number of link switches between the first link direction and the second link direction in the COT period before the second communication signal exceeds the link switch count threshold; or transmitting the second communication signal without performing an LBT in response to a determination that the number of link switches does not exceed the link switch count threshold.
For claim 13, 24 the prior art fails to teach/suggest: wherein: the configuration indicates a category 2 LBT mode for a first link switch in the COT period and a no LBT mode for a second link switch subsequent to the first link switch in the COT period; and the communicating the second communication signal includes: performing at least one of a category 2 LBT or a category 4 LBT before transmitting the second communication signal in response to a determination that the switching from the first link direction to the second link direction corresponds to the first link switch in the COT period; or transmitting the second communication signal without performing an LBT in response to a determination that the switching from the first link direction to the second link direction corresponds to the second link switch in the COT period.  The closest prior art Babaei et al. (US 2020/0053778) discloses performing LBT based on gap length in multiple switching points (0318), but not steps of performing at least one of a category 2 LBT or a category 4 LBT before transmitting the second communication signal in response to a determination that the switching from the first link direction to the second link direction corresponds to the first link switch in the COT period; or transmitting the second communication signal without performing an LBT in response to a determination that the switching from the first link direction to the second link direction corresponds to the second link switch in the COT period.
detecting, by the first wireless communication device, a channel reservation from the second wireless communication device in the COT period, wherein the configuration indicates a no LBT mode for a first time period after the channel reservation from the second wireless communication device, and wherein the communicating the second communication signal includes: performing an LBT before transmitting the second communication signal in response to a determination that a second time period between the detecting and the transmitting exceeds the first time period; or transmitting the second communication signal without performing an LBT in response to a determination that the second time period between the detecting and the transmitting does not exceed the first time period.  The closest prior art Dinan et al. (US 2017/0359808) discloses transmission without LBT if within eNB occupancy time (0174), but not steps of detecting, by the first wireless communication device, a channel reservation from the second wireless communication device in the COT period, wherein the configuration indicates a no LBT mode for a first time period after the channel reservation, and performing an LBT before transmitting the second communication signal in response to a determination that a second time period between the detecting and the transmitting exceeds the first time period; or transmitting the second communication signal without performing an LBT in response to a determination that the second time period between the detecting and the transmitting does not exceed the first time period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ljung (US 2019/0132875) discloses listen before talk (LBT) configuration for wireless communication in unlicensed frequency bands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467